 


110 HR 4046 IH: Student Disability Fairness Act
U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 4046 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2007 
Mr. Altmire (for himself and Mrs. McMorris Rodgers) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Higher Education Act of 1965 to require the Department of Education to accept certifications of permanent and total disability by the Department of Veterans Affairs for the purpose of student loan discharge. 
 
 
1.Short titleThis Act may be cited as the Student Disability Fairness Act. 
 2. Disability Determinations Section 437(a) of the Higher Education Act of 1965 (20 U.S.C. 1087(a)) is amended by adding at the end the following new sentence: In making such determination of permanent and total disability, the Secretary shall provide that a borrower who has been certified as permanently and totally disabled by the Department of Veterans Affairs shall not be required to present further documentation for purposes of this title..  
 
